Title: To James Madison from George W. Erving, 6 March 1802 (Abstract)
From: Erving, George W.
To: Madison, James


6 March 1802, London. No. 6. Reports the proceedings of the Board of Commissioners under article 7 of the British treaty “respecting one of the appointments in connection with that Board with which the President has been pleased to honor me.” Encloses six related letters and extracts so that “the business may be now fully before you.” Was authorized by JM’s letters of 27 July 1801 to take up Cabot’s duties, particularly in the “ascertainment of losses upon references made by the commissioners.” Gave letters to King and assumed that the president’s instructions would be carried out when the board reassembled. On 16 Feb. the board directed letters to be written to Cabot and Glennie “requiring them to attend their duty”; on 23 Feb. Erving received a letter from King with a postscript to which he replied on 24 Feb., when he also “gave formal notice to the Board of my appointments.” Wrote again to the board on 27 Feb. enclosing an extract of his letter of appointment, which was read to the board on 2 Mar. On the same day a letter in his favor from King was read, and Erving presented himself to the board, which “recognized me as agent for claims … as well as for conducting the cases in the Courts.” However, the board observed that the office of assessor was their own appointment, not that of the U.S. government—a fact which they “imagined … had not been understood by the secretary of state”—and that in their opinion the offices of agent and assessor were incompatible. The agent’s objective was to “Swell the claimants account of loss,” while that of assessor was “fixing the Estimate of loss on an Equitable footing.” In addition, the board was “perfectly satisfied” with Cabot’s “conduct & ability.” Erving responded that he could not say what JM’s understanding of the appointment was but JM’s instructions were clear; that Cabot had been informed “there was no necessity for his attendance” in London and “all his duties … were assigned to me”; and that it was reasonable to conclude “that the individual designated by the President woud as a matter of course be the person chosen by the Board.” As to the incompatibility of the appointments, Erving argued that Cabot had been appointed commercial agent and served as assessor. Gore and Pinkney replied that Cabot’s agency soon ceased—“that it did in fact merge in that of Mr Williams.” Erving found the board’s “objection of incompatibility [was] so strongly urged” that further opposition “woud not promote the interest of the Claimants or facilitate my duties,” and on 4 Mar. he wrote to the commissioners to that effect.
Points out that Gore must have known that Cabot acted as private agent for American claimants, rendering him “objectionable on the Score of incompatibility.” The same can be said for Glennie. The position of assessor is a “place of great profit,” with a payment of ten guineas for each case reported on. “The commissioners now leaving with me the care of bringing the cases from the Courts collecting the documents, & stating the claimants Account of loss, assign the assessorship to Mr Cabot, the duties of which office are certainly not so great & the Emoluments of which are so profuse.”
 

   
   RC and enclosures (DNA: RG 59, CD, London, vol. 8). RC 8 pp. Another copy of the RC (ibid.), marked triplicate and docketed by Brent, bears a postscript dated 17 Mar. in which Erving reported that in Williams’s accounts duly forwarded to JM there were two entries in which cash was paid to Samuel Cabot in the capacity of commercial agent. Another copy of the 17 Mar. postscript (ibid.), in Erving’s hand, includes an 18 Mar. postscript: “The French have received Accts of the Landing effected by their Troops in St Domingo, & Buonoparte has been congratulated by the two Emperors on the settlement of the Italian Republic.” The enclosures (5 pp.), numbered by Erving, are copies of (1) a postscript of a letter from Rufus King to Erving, 22 Feb. 1802, inquiring whether Erving had informed the board of his appointment; (2) an extract from Erving’s 24 Feb. 1802 reply, stating that he had assumed King would have done so but at King’s suggestion he had that day written to the board; (3) a notation of a letter from Erving to the board, 24 Feb. 1802; (4) Erving to the board, 27 Feb. 1802, enclosing an extract from JM’s 27 July 1801 letter of appointment; (5) King to Erving, 28 Feb. 1802, stating that he would write to the commissioners to preclude any doubt of the appointment; and (6) Erving’s 4 Mar. letter to the commissioners withdrawing from the office in question.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:482 and n.



   
   A full transcription of this document has been added to the digital edition.

